Citation Nr: 1403977	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes.  

2.  Entitlement to a separate rating for neurological impairment, to include left arm radiculopathy, as due to the service-connected status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran seeks an increased rating for his service-connected status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes categorized as spinal fusion.  The August 2011 rating decision increased the Veteran's service-connected spinal fusion to 20 percent disability.  

At the Veteran's April 2011 VA examination the Veteran stated that he is currently not employed, and had been unemployed for one to two years because of his neck pain.  The Board finds that this evidence raises a TDIU claim. When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation. Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 

Entitlement to a separate rating for neurological impairment, to include left arm radiculopathy, as due to the service-connected status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes.
and the claim for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, does not have favorable ankylosis of the entire cervical spine, and has not had an incapacitating episode within the last 12 months.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.71, Diagnostic Codes 5241, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions with regards to the Veteran's increased rating claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The April 2011 Veteran's Claim Assistance Act (VCAA) letter included notice regarding what information and evidence was needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2011 letter satisfied VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2011 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran's service treatment records, and VA medical treatment records, have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded a VA examination in April 2011.  The examiner has made all required clinical findings and offered opinions and diagnoses regarding the Veteran's cervical spine disability.   38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

II. Legal Criteria

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, this practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Unless a Veteran receives the highest possible rating for a disability or expressly indicates he is content or satisfied with a lesser rating, it is presumed that the Veteran is seeking the highest possible rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  A claim for an increased rating includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in the instant appeal, evidence from one year prior to the Veteran's submission of his VA Form 21-526 in March 2011 is considered.  

Under Diagnostic Code 5241, spinal fusion with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5241.

Under Diagnostic Code 5241, spinal fusion with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5241.

A Veteran may receive a higher 40 percent disability rating if the Veteran has unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5241.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) to the rating formula specifies that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

Note (5) to the rating formula specifies that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally under Diagnostic Code 5243, a Veteran may receive compensation if they have an incapacitating event.  If a Veteran has an incapacitating episode having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months then a 40 percent disability rating is warranted.   38 C.F.R. § 4.71a, Diagnostic Code 5243.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected disability is not warranted based.  


III. Analysis

The Veteran's contention for an increased rating is contained in his VA 21-526 received in March 2011, where he states that he has severe neck pain and lost range of motion.  The pain to the Veteran's neck is corroborated by his statements and the VA examiner's observations at the Veteran's April 2011 VA examination.
At the April 2011 VA examination, the Veteran stated that he had increased neck pain, with stiffness that start in his neck and radiate to the back of his head.  The Veteran classified his neck pain as 7 or 8 out of 10 constantly which  worsens with any movement.  The Veteran was examined in August 2008 and stated that his pain in April 2011, was worse than in 2008.  The Veteran reported that he is able to walk 1-3 miles.  The examiner found partial ankylosis of the cervical spine, and no scoliosis.  The Veteran stated he had spasms, weakness, and tenderness to his cervical spine.      

Range of motion testing revealed that the Veteran had flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 30 degrees, right lateral flexion to 15 degrees, right lateral rotation to 30 degrees.  During the range of motion testing, pain was objectively evident, and there was no additional limitation of range of motion with repetition.  

In discussing the Veteran's employment history and effects of his disability on his occupational activities, the Veteran reported that he was not employed, and was unemployed for one to two years, because of his neck pain.  The Veteran's previous employment was as a drywall mechanic.  The examiner noted that the Veteran had problems lifting and carrying, with decreased strength and pain to his upper extremity.  The examiner stated that the Veteran had difficulty performing physical chores, and that physical labor probably exacerbates the Veteran's symptoms and results in increased pain for the Veteran.  The examiner recommended that the Veteran no longer pursue a career as a dry wall mechanic due to the physical strain, placed on his neck.

At the Veteran's April 2011 exam the examiner recorded that the Veteran had forward flexion greater than 15 degrees, with range of motion to 30 degrees for both left and right lateral rotation of the cervical spine.  The examiner noted that the Veteran had ankylosis of the cervical spine, but that it was not of the entire cervical spine, and only "part of the cervical spine."  The Veteran does not exhibit the requisite symptoms or disability picture that warrants a higher 30 percent disability rating under Diagnostic Codes 5241, 4242.

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent disability rating under Diagnostic Code 5243.  A review of the record fails to show that the Veteran has acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A review of the applicable medical records do not demonstrate such, especially for a period of at least 4 weeks, but less than 6 weeks during the past 12 months.

The Veteran's contention of constant pain in his neck during the April 2011 VA exam, and in his Claim for Compensation submission that he has severe pain in his neck, must be evaluated.  A claimant may be entitled to a higher disability rating evaluation on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The Veteran is competent to discuss his pain, and the Board does not doubt that he experiences pain to the degree and extent to which he claims.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board additionally finds the Veteran credible to discuss his pain.  

At the April 2011 VA exam the Veteran reported increased neck pain and stiffness which start in the posterior neck and radiate to the back of the head.  The Veteran stated he has constant neck pain stating it is a seven or eight out of ten and that the pain is worse with any neck movement.  The Veteran does not use any devices or aids and stated he was able to walk one to three miles.  When undergoing range of motion testing the examiner found that there was objective evidence of pain following repetitive motion, though there was not an additional limitation on range of motion.  Although the Veteran states he has severe pain, the pain does not contribute to any further functional loss.  The Veteran has the same range of motion after repetitive attempts and the examiner stated that the Veteran's pain does not impact his range of motion.  The Veteran must have functional loss due to pain in order to receive a higher disability rating.  The Veteran does not exhibit any additional functional loss, and therefore his pain alone does not warrant a higher disability rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Veteran's pain, and range of motion limitation are adequately contemplated by the rating criteria under Diagnostic Codes 5241, 5242. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  As it pertains to the impact that his disability has on his employment, this will be addressed in the TDIU claim being remanded below.

The evidence does not support that the status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board concludes that the preponderance of the evidence is against a rating in excess of 20 percent for orthopedic manifestations of the status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes.  The benefit-of-the-doubt doctrine is not for application.
 

ORDER

An increased rating in excess of 20 percent for status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes is denied.

REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In an April 2011 VA examination report, the examiner stated that there was a component of radicular symptoms in the left hand that may be due to cervical foraminal stenosis due to the prior cervical fracture.  This raises the question as to whether the Veteran has associated neurological impairment due to the service-connected cervical spine disability.  Applicable regulations provide that the Veteran should be assigned separate ratings for associated neurological impairment.  See 38 C.F.R. § 4.71, Diagnostic Codes 5241, 5242, Note 1.  The Board finds that further development of the evidence is necessary to determine whether the Veteran has associated objective neurologic abnormalities.

A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has alleged that his service-connected spinal fusion prevents employability, a TDIU rating claim has been raised.  The Veteran stated in his April 2011 VA exam that he was currently not employed and not retired.  The Veteran stated he was unemployed for a period of one to two years and stated the reason for his unemployment was his neck pain.  A claim for TDIU was filed by the Veteran in March 2012, and was denied in a March 2012 rating decision.  To date, no NOD was filed by the Veteran regarding his TDIU.  However, pursuant to Rice, TDIU pursuant to 38 C.F.R. 4.16(b) is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination for the purpose of identifying all associated neurological impairment caused by status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes.  In so doing, all appropriate tests should be accomplished.  The examiner should address the following:

a.  The examiner should identify all associated objective neurologic impairment caused by the service-connected status post surgical repair, compression fracture, cervical spine C5-C6, with mild degenerative changes.  In this regard, the examiner should specifically state whether the Veteran has associated neurological impairment of the left hand.  In addressing this question, the examiner should discuss the April 2011 examiner's finding that the Veteran has a component of radicular symptoms into the left hand which may be due to cervical foraminal stenosis due to the service-connected cervical fracture.

b.  Identify the affected nerve for all associated neurological impairment.  Thereafter, discuss whether such impairment results in complete or incomplete paralysis.  If incomplete paralysis is identified state whether such is mild, moderate or severe.

2.  Refer the Veteran's claim for a TDIU rating due to the service-connected cervical spine disability to the Director of Compensation and Pension Service for extra-schedular consideration.  In this regard, it should be noted that the Veteran has a past employment history of doing manual labor (i.e., drywall mechanic) and has alleged that he is unemployable due to the service-connected cervical spine disability.  Additionally, it should be noted that a VA examiner in April 2011 stated that the Veteran had difficulty performing physical chores.  The examiner reported that physical labor exacerbated his symptoms and that he would not recommend drywall mechanic as a career choice because such would aggravate the service-connected cervical spine disability.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal, including the claim for a TDIU rating under 38 C.F.R. § 4.16(b).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE 
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


